DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted April 29, 2022, has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 1, 7, 19, 64, 189, and 198 are amended, claims 18, 54-56, 59-60, 62-63, 68, 75, 132, 188 and 200 are cancelled, and claims 207-219 are newly added. 
2.	Claims 1-2, 7, 19, 64, 189, 198, and 207-219 are pending and are the subject of this office action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on April 29, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Previous Claim Rejections - 35 USC § 112(b)

4.	Claims 18, 55, 59, 62 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 
reciting a broad limitation followed by a narrower statement of the limitation. 
	In view of the cancellation of claims 18, 55, 59 and 62, the previous indefiniteness rejections are withdrawn.

Previous Claim Rejections - 35 USC § 103
5.	 Claims 1, 2, 7, 19, 56, 60, 63, 64, 68, 75, 132, 188, 189 and 198 were previously rejected under 35 U.S.C. 103 as being unpatentable over Sato et al., Cancer Research 2017, in view of Pliushchev et al, U.S. 20150274660 A1. 
	Upon further consideration of Applicant’s amendments to limit the EHMT2 inhibitor of claim 1 to a compound of Formula (I’”), the previous obviousness rejection is overcome and is withdrawn.

Status of the Claims
6.	In view of the withdrawal of the rejection under 35 USC 103, the scope of the examined invention is expanded to include  the previously non-elected subject matter, i.e., the full scope of claim 1 is rejoined for examination.

New Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 2, 7, 19, 64, 189, 198 and 217-219 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating leukemia comprising administering the elected compound species and those embodied by the instant Specification, is not considered enabled for a method for treating cancer comprising administering any/ all of the other compound species encompassed by Formula (I’”). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered, with the most relevant factors discussed below
	Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
	In the instant case, the claimed invention pertains to a method for treating any cancer, comprising administering any compound of Formula (I’”), which are alleged by the Specification to act as EHMT2 inhibitors, in combination with one or more additional therapeutic agent(s) selected from a PI3K inhibitor, a MTOR inhibitor, an AKT inhibitor, a BRAF inhibitor, a MEK1 inhibitor, a MEK2 inhibitor, an ERK inhibitor, an EGFR inhibitor, a DNMT inhibitor, a cKIT inhibitor, and a CDK4/6 inhibitor, or any combination thereof.
	The State of the Prior Art and the Relative Skill of those in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 
	As discussed above, the instantly claimed invention pertains to a method for treating any cancer, comprising administering any compound of Formula (I’”), which are alleged by the Specification to act as EHMT2 inhibitors, in combination with one or more additional therapeutic agent(s) selected from a PI3K inhibitor, a MTOR inhibitor, an AKT inhibitor, a BRAF inhibitor, a MEK1 inhibitor, a MEK2 inhibitor, an ERK inhibitor, an EGFR inhibitor, a DNMT inhibitor, a cKIT inhibitor, and a CDK4/6 inhibitor, or any combination thereof.
	At the time the instant application was filed, it would have been known by those of ordinary skill in the art that - due in large part to the strict requirement of complementarity between a compound and its corresponding binding site on a target receptor or enzyme - compounds, in the vast majority of cases, demonstrate a remarkably high correlation between their structure, specificity and ability to produce a pharmacological effect.  At the same time, it would have also been generally assumed that two compounds with similar chemical properties would exhibit similar biological effects.  Thus, given a series of compounds that are shown to exert an activity of interest (or given a target of interest), the ordinarily skilled artisan would have expected that a limited genus of related compounds (e.g., compounds exhibiting near equal molecular shapes and volumes, approximately the same distribution of electrons, and similar physical properties such as hydrophobicity, etc) would interact with the given target to elicit a related biological response.  
	Accordingly, at the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D. and experience with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods.  Deciding which technique to use would have been determined by the skilled artisan’s knowledge regarding the compound and target of interest. Ligand based drug design relies on knowledge of a compound or compounds of interest (i.e., ligands) to derive new compounds that will, in theory, similarly interact with the target of interest to elicit the activity of interest.  Conversely, structure based drug design relies on knowledge of the three dimensional structure of the target of interest (i.e., receptor, ion channel, or enzyme) to derive new compounds that will, in theory, interact with the target of interest to elicit the activity of interest.  In either case, the compounds derived from these techniques (applied alone or in combination) are then subjected to in vitro testing for validation.
The state of the art is that treating “cancer” encompasses treating any form of cancer or cancerous tumour, which encompasses an extremely large group of diseases that are unpredictable and difficult to treat, and not enabled by the disclosure.  At the time this application was filed, no compound is known to treat all cancers or all tumors as a blanket therapeutic. Dermer (Bio/Technology, 1994, 12:320) teaches that, "petri dish cancer" is a poor representation of malignancy, with characteristics profoundly different from the human disease.  Dermer teaches that when a normal or malignant body cell adapts to immortal life in culture, it takes an evolutionary type step that enables the new line to thrive in its artificial environment. This step transforms a cell from one that is stable and differentiated to one that is not. Yet normal or malignant cells in vivo are not like that. The reference states that evidence of the contradictions between life on the bottom of a lab dish and in the body has been in the scientific literature for more than 30 years. It is well known in the art that cells in culture exhibit characteristics different from those in vivo and cannot duplicate the complex conditions of the in vivo environment involved in host-tumor and cell-cell interactions.  \
Even though the instant compounds may have been identified as having inhibitory activity against EHMT2 as well as anti-cancer activity against certain human cancer cell lines (AML, melanoma, ALL, see Examples 2-6), as a practical matter their use as therapeutic agents for treating the broad range of all cancers or cancerous tumors, as claimed, remains extremely unpredictable.  
	The Level of Predictability in the Art: Once a compound has been identified by ligand based and/or structure based drug design methods as potentially binding to the target molecule, it must be evaluated.  However, as discussed by Anderson (Chem and Biol 10:787-797, 2003), “it is important to consider that the ranking assigned by the scoring function is not always indicative of a true binding constant, since the model of the target:ligand interaction is inherently an approximation.  Usually, several molecules which scored well during the docking run are evaluated in further tests since even the top scoring molecule could fail in vitro assays… Finally, leads are brought into the wet lab for biochemical evaluation” (Page 794, Column 1).  By that point, as noted by Thiel (Nature Biotechnol 2:513-519, 2004), “libraries are small and hit rates are on the order of one in ten” (Page 517, Column 2).  This low level of predictability is not surprising considering that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.   Indeed, modifying even a single atom in a compound can dramatically change the compound’s overall structure and - even though complementarity in one portion of the compound might be improved by the chemical revision - the overall binding or activity might be severely compromised.  This is certainly true in the case of EHMT2 inhibitors which, as disclosed by Lopez-Lopez et al. (J of Computer-Aided Molecular Design 2020), demonstrate significantly altered activity following minor modifications, based on analysis of the structure-activity relationship (SAR) in a study of 251 inhibitors derived from aminoquinoline, indole or acridine cores. For example, Lopez-Lopez et al. discuss that modifying a small molecule with a lysine mimetic substituent has demonstrated higher affinity for the substrate pocket on Goa (i.e., EHMT2), see Figure 1 on page 660. In Figure 2 on page 662, Lopez-Lopez et al. demonstrate differences in activity relative to structural similarity based on pairwise comparisons, wherein a significant proportion of pairs have activity differences larger than two log units (see page 663, column 1, first full paragraph).
	The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples. In the instant case, the Specification discloses a few dozen compound species in Tables 1-6, 6A and 7, which allegedly inhibit EHMT2, however Applicant provides only a few examples of a single compound species (Compound No. 205) demonstrating antiproliferative activity on AML cell lines (page 400, Example 4), and on melanoma cancer cell lines (page 400, Example 5). Applicant provides an example of the long term antiproliferative activity of Compound A75 on T-ALL cell lines (page 401-402, Example 6).
	Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “[w]hen a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation.” Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).   Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
	At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
	Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims.  Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims".  Amgen, Inc, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims. See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971). As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure. The entire claim must be considered. The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
	As to the first inquiry, as discussed above, the claims are drawn to a method of treating cancer comprising administering a therapeutically effective amount of a  compound of Formula (I’”), which are alleged by the Specification to act as EHMT2 inhibitors.  Considering that Formula (I”’) encompasses hundreds of millions of compound species, and potentially billions of compound species, it is evident that the claims are broad.  Yet, as discussed above, the instant Specification discloses only the compound species of Tables 1-6, 6A, and 7.  
	The text of claim 1 does not specify or enumerate those many types of cancer(s) that would fall within its scope (i.e. since the term "cancer" has not been defined in the claim as a closed set of types of cancers or cancerous tumors).  The applicable rule is that “Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.”  In view of this rule, claim 1 encompass an open-ended set of hundreds of forms of cancers or cancerous tumors, as neither the claims themselves, nor the Specification, expressly defines a closed set of cancers or cancerous tumors. In the Specification at pages 2-3 and/or 14, Applicant discusses the following open-ended set of cancers:
	“the cancer is a hematological cancer, leukemia, hepatocellular carcinoma, lung cancer, brain and central nervous system (CNS) cancer, head and neck cancer kidney cancer, ovarian cancer, pancreatic cancer, lymphoma, myeloma, sarcoma, breast cancer, prostate cancer, adrenal cancer, adrenal gland cancer, bladder cancer, breast cancer, cervix caner, colon cancer, eye cancer, duodenum cancer, glioma, liver cancer, medulloblastoma, melanoma, myeloma, neuroblastoma, small cell lung cancer (SCLC), non- small cell lung cancer (NSCLC), osteosarcoma, placenta cancer, stomach cancer, testicular cancer, thyroid cancer, uterine cancer, vulvar caner, oligodendroglioma, ovarian clear cell adenocarcinoma, ovarian endometrioid adenocarcinoma ovarian serous adenocarcinoma, pancreatic ductal adenocarcinoma, pancreatic endocrine tumor, malignant rhabdoid tumor, astrocytoma, atypical teratoid/rhabdoid tumor, choroid plexus carcinoma choroid plexus papilloma, ependymoma, glioblastoma, meningioma, neuroglial tumor, oligoastrocytoma, oligodendroglioma, pineoblastoma, carcinosarcoma, chordoma, extragonadal germ cell tumor, extrarenal rhabdoid tumor, schwannoma. skin squamous cell carcinoma, chondrosarcoma, clear cell sarcoma of soft tissue, ewing sarcoma, gastrointestinal stromal tumor, osteosarcoma, rhabdomyosarcoma, epithelioid sarcoma, renal medullary carcinoma, diffuse large B-cell lymphoma, follicular lymphoma, or not otherwise specified (NOS) sarcoma. 
	In certain embodiments, the cancer is a hematological cancer, leukemia hepatocellular carcinoma, lung cancer, brain and central nervous system (CNS) cancer, head and neck cancer, kidney cancer, ovarian cancer, pancreatic cancer, lymphoma, myeloma, sarcoma, breast cancer, prostate cancer, adrenal cancer, adrenal gland cancer, bladder cancer, breast cancer, cervix caner, colon cancer, eye cancer, duodenum cancer, glioma, liver cancer, medulloblastoma, melanoma, myeloma, neuroblastoma, small cell lung cancer (SCLC), non-small cell lung cancer ( NSCLC), osteosarcoma, placenta cancer, stomach cancer testicular cancer, thyroid cancer, uterine cancer, or vulvar caner.
	In certain embodiments. the cancer is brain and central nervous system (CNS) cancer, head and neck cancer, kidney cancer, ovarian cancer, pancreatic cancer, leukemia. lung cancer, lymphoma, sarcoma, breast cancer, prostate cancer, or skin cancer.”

Applicant additionally discuss cancers at pages 387-388 of the Specification:
“In some embodiments, the EHMT2-mediated cancer is leukemia, prostate carcinoma, hepatocellular carcinoma, lung cancer, or skin cancer. [0594] In some embodiments, the compounds disclosed herein can be used for treating cancer. In some embodiments, the cancer is a hematological cancer. In some embodiments, the cancer is a skin cancer. 
	In some embodiments, the cancer is brain and/or central nervous system (CNS) cancer, head and/or neck cancer, kidney cancer, ovarian cancer, pancreatic cancer, leukemia. lung cancer lymphoma, myeloma, sarcoma, breast cancer, prostate cancer, or skin cancer. Preferably, a subject in need thereof is one who had, is having or is predisposed to developing brain and CNS cancer, kidney cancer, ovarian cancer. pancreatic cancer, leukemia, lymphoma, myeloma, skin cancer, and/or sarcoma. Exemplary brain and central CN S cancer includes medulloblastoma, oligodendroglioma, atypical teratoid/rhabdoid tumor, choroid plexus carcinoma, choroid plex us papilloma, ependymoma, glioblastoma, meningioma, neuroglial tumor, oligoastrocytoma, oligodendroglioma. and pineoblastoma. Exemplary ovarian cancer includes ovarian clear cell adenocarcinoma, ovarian endometrioid adenocarcinoma, and ovarian serous adenocarcinoma. Exemplary pancreatic cancer includes pancreatic ductal adenocarcinoma and pancreatic endocrine tumor. Exemplary skin cancer includes basal cell carcinoma, squamous cell carcinoma. melanoma, Kaposi's sarcoma, Merkel cell carcinoma, and sebaceous gland carcinoma. Exemplary sarcoma includes chondrosarcoma, clear cell sarcoma of soft tissue, ewing sarcoma, gastrointestinal stromal tumor, osteosarcoma, rhabdomyosarcoma, and not otherwise specified (NOS) sarcoma. Alternatively, cancers to be treated by the compounds of the present disclosure are non NHL cancers.”
	In some embodiments, the cancer is acute myeloid leukemia (AML) or chronic lymphocytic leukemia (CLL) medulloblastoma, oligodendroglioma, ovarian clear cell adenocarcinoma, ovarian endometrioid adenocarcinoma, ovarian serous adeno-carcinoma, pancreatic ductal adenocarcinoma, pancreatic endocrine tumor, malignant rhabdoid tumor, astrocytoma, atypical teratoid/rhabdoid tumor, choroid plexus carcinoma, choroid plexus WO 2018/195450 PCT/US2018/028609388papilloma, ependymoma, glioblastoma, meningioma, neuroglial tumor, oligoastrocytoma, oligodendroglioma, pineoblastoma, carcinosarcoma, chordoma, extragonadal genn cell tumor, extrarenal rhabdoid tumor, schwannoma. skin squamous cell carcinoma, chondrosarcoma, clear cell sarcoma of soft tissue, ewing sarcoma, gastrointestinal stromal tumor, osteosarcoma, rhabdomyosarcoma, or not otherwise specified (NOS) sarcoma. Preferably, the cancer is acute myeloid leukemia (AML), chronic lymphocytic leukemia (CLL), medulloblastoma, ovarian clear cell adenocarcinoma, ovarian endometrioid adenocarcinoma, pancreatic ductal adenocarcinoma, malignant rhabdoid tumor, atypical teratoid/rhabdoid tumor, choroid plexus carcinoma, choroid plexus papilloma, glioblastoma, meningioma, pineoblastoma, carcinosarcoma, extrarenal rhabdoid tumor, schwannoma, skin squamous cell carcinoma, melanoma, chondrosarcoma, ewing sarcoma, epithelioid sarcoma, renal medullarv carcinoma, diffuse large B-cell lymphoma, follicular lymphoma and/or NOS sarcoma.”

 Due to the unpredictable nature of cancer and the fact that over 3,000 different cancers exist, the various types of cancers have different causative agents, involve different cellular mechanisms, and differ in treatment protocol, thus no single compound exists presently that is known to treat all cancers as a blanket therapeutic.  Furthermore, the Merck® manual currently has many cancer treating agents (over 12,000 compounds), yet they are only known to treat a few cancers each.  
	The argument that the cancer(s) recited as treatable by Applicant are all treated by inhibiting various kinases specific to said cancer(s), in this case EHMT2, is insufficient support that the claimed composition has specific efficacy in current available form for treating any/all of the cancers encompassed by claim 1.  
	As such, the claims are extremely broad with respect to the disclosure.  The second inquiry is discussed in detail below.  
	Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to a method of administering a compounds of Formula (I’”), which are alleged by the Specification to act as EHMT2 inhibitors for the treatment of any cancer.  Since identifying any compound which is capable of modulating the activity of a specific receptor, ion channel, or enzyme is extremely complex, the nature of the instant invention considered to be one of extreme complexity.  In the instant case, this complexity is exacerbated by the broadness of Formula (I’”) with respect to the disclosure since Formula (I”’) encompasses hundreds of millions of compound species, and potentially billions of compound species, whereas the instant Specification discloses only a few dozen compound species exerting the disclosed activity in Tables 1-6, 6A and 7. Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods) could not reasonably predict which of the hundreds of millions of compounds encompassed by Formula (I”’) would exert the alleged activity based on the limited disclosure of 11 active compounds.  Although the skilled artisan would have known that certain chemical modifications to the disclosed compounds may predictably provide structurally related compounds having similarly activity, the skilled artisan would have also known that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.   Indeed, as evidenced by Lopez-Lopez et al., EHMT2 inhibitors, in particular, demonstrate significant unpredictability since even minor modifications result in drastic changes in activity.  Thus, in order to identify usable compounds of Formula (I’”) for the treatment of a particular cancer(s), the skilled artisan (at minimum) would have to carry out ligand based drug design methods using the disclosed compounds in Tables 1-6, 6A and 7 as a starting point and, assuming the structure of the target receptor was known, combine the findings with data derived from structure based drug design methods to arrive at a small library of “lead” compounds believed to possess the activity of interest.  The skilled artisan would then synthesize lead compounds that are within Formula (I’”) for in vitro testing.  At this point, however, even "the top scoring molecule could fail in vitro assays” (Page 794, Column 1) and “hit rates are on the order of one in ten” (Page 517, Column 2). Given the unpredictability of EP2 receptor agonists in particular, as evidenced by Lopez-Lopez et al., and treating cancer in particular, it is highly unpredictable whether any compound within the subgenus of compounds of Formula (I’”) identified by rational drug design based on the instant disclosure would, in fact, be usable across the broad scope of recited cancers. Whether the other compounds of Formula (I”’) (i.e., those not identified by rational drug design based on the instant disclosure) would be usable is even less predictable.  As such, the only way to ascertain which of the hundreds of millions, and potentially billions, of claimed compounds encompassed by Formula (I”’) are usable in the treatment of an open-ended scope of cancers, based on the limited disclosure would require undue experimentation.  That is, the only way one skilled in the art is enabled to use the entire scope of the claim based on the instant disclosure entails undue experimentation.
	To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure, i.e., narrow the scope of cancers to be treated, and roll the compounds of claim 189 into claims 1 and 64.


Conclusion
13.	Claims 1, 2, 7, 18, 19, 64, 189, 198 and 207-219 are present in the application. Claims 1, 2, 7, 18, 19, 68, 189, 198 and 207-219 are rejected.  No claim is presently allowed.
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        
/JARED BARSKY/Primary Examiner, Art Unit 1628